IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-60247
                         Conference Calendar



VANESSA WILBURN,

                                          Plaintiff-Appellant,

versus

TOWN OF CRAWFORD,

                                          Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 1:98-CV-382-JAD
                         --------------------
                           December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Vanessa Wilburn filed a civil rights complaint against the

Town of Crawford, Mississippi, alleging false arrest, malicious

prosecution, and intentional infliction of emotional distress.

The case proceeded to trial before the magistrate judge, who

granted the Town’s motion for a judgment as a matter of law at

the close of all of the evidence.    Wilburn filed a timely notice

of appeal.

     Wilburn’s brief consists almost entirely of a recitation of

the standard of review following the grant of a judgment as a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-60247
                                 -2-

matter of law.    She argues, without elaboration, that there was

substantial evidence in support of her claims, but does not cite

to that part of the record which allegedly supports those claims.

Nor does she cite any authority in support of her contentions.

     Arguments must be properly briefed in order to be preserved.

See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).    The

appellant’s brief must contain an argument, which in turn must

contain his “contentions and the reasons for them, with citations

to the authorities and parts of the record on which the appellant

relies.”    Fed. R. App. P. 28(a)(9); see Yohey, 985 F.2d at 225.

Issues not adequately argued in the body of the brief are deemed

abandoned.    Yohey, 985 F.2d at 224-25.

     Wilburn has not adequately briefed any issue for appeal and

thus has abandoned her claims on appeal.     See Yohey, 985 F.2d at

224-25.    The appeal is DISMISSED.   5th Cir. R. 42.3.2.